Order entered March 25, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00177-CR

                             ABRAHAM WELDEZION, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
            Trial Court Cause Nos. WX09-90026-I, WX08-90034-I (F00-48131-I)

                                           ORDER
        On January 18, 2013, appellant filed a notice of appeal to appeal the trial court’s

December 20, 2012 denial of his second application for writ of habeas corpus (cause no. WX09-

90026-I). On February 4, 2013, appellant filed an “amended” notice of appeal to appeal the trial

court’s November 21, 2008 denial of his first application for writ of habeas corpus (cause no.

WX08-90034-I). On February 12, 2013, the Dallas County District Clerk filed a clerk’s record

containing the documents related to cause no. WX08-90034-I. In response to this Court’s order

of February 19, 2013, the district clerk filed a supplemental clerk’s record containing the trial

court’s findings of fact and order denying appellant’s second writ application in cause no.

WX09-90026-I. No other documents related to appellant’s second writ application have been

filed in the appellate record.
       We ORDER the Dallas County District Clerk to file, by April 5, 2013, a supplemental

clerk’s record containing all documents filed in cause no. WX09-90026-I.

       We GRANT appellant’s March 18, 2013 first motion to extend the time to file

appellant’s brief to the extent of the following relief.

       The time to file appellant’s brief is extended until April 5, 2013. The State’s brief shall

be due by April 23, 2013.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following:

       Dallas County District Clerk Gary Fitzsimmons
       The Dallas County District Clerk, Criminal Records Division
       Counsel for all parties

                                                       /s/   MICHAEL J. O'NEILL
                                                             JUSTICE